Title: To George Washington from William Shepard, 6 November 1791
From: Shepard, William
To: Washington, George



May it please your Excellency,
Westfield [Mass.]. Novr 6th 1791

A cordial Friend of the Government at the Head of which you are unanimously placed by the Suffrages of our common Country, & one, too, whose Name may possibly be yet recollected by the Commander in Chief of the late Army, begs leave to approach you—& to acquaint you that, he has received Information that a Superintendant of Indian Affairs is speedily to be appointed by your Excellency. If, Sir, you can suppose me capable of serving the Public in so considerable a Station, may I be permitted to request a Remembrance with your Excellency, upon this Occasion, if that Office is not already disposed of? I can, in this Case, promise for nothing more than the same Fidelity with which I have endeavoured to perform the Duties which have fallen to my Lot in earlier Life; in the Discharge of some of which

your Excellency well knows I have received but an indifferent Consideration: & to be afresh impressed with a Sense of the Obligation with which I have the Honor to be your Excellency’s most obedt Servt

Wm Shepard

